PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/621,635
Filing Date: 13 Jun 2017
Appellant(s): Kinsella et al.



__________________
Sean C. Crandall
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/8/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/8/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s argument: 
Duan does not teach a vSwitch in user space. At best, Duan teaches as a vSwitch within the VM, and optionally mentions that the vSwitch could also be part of the hypervisor, but never mentions placing the vSwitch into user space.  Thus, Duan admits that figure 3A and 3B show the vSwitch within the virtual machine, not within the host OS. While Duan mentions that vSwitch 135 could be located outside of VM 115, the only examples given is part of the hypervisor. A discussion of whether the hypervisor is even part of the host operating system is unnecessary, because Duan does not teach that the hypervisor vSwitch is in user space.

Examiner’s response:
As the Appellant stated in the Argument system memory can be divided into two distinct regions: kernel space and user space. Wherein Kernel space is strictly reserved for running a privileged operating system kernel, kernel extension, and most device drivers. In contrast, user space is the memory area where application software, user programs, and some drivers execute.  A Virtual Machine (VM) is a compute resource that uses software instead of a physical computer to run programs and deploy apps.  Therefore VM, one of software programs, should run on user space of operating system instead of kernel space. Duan’s vSwitch is located within the VM where the VM (guest operating system) is inherently executed within the user space of operating system. The Examiner interpreted the user space of the host operating system as the same place where the VM and the vSwitch are located.  Therefore the vSwitch is inherently located in user space instead of kernel space of operating system.   
The Appellant’s specification figure 8 clearly shows the user space vSwitch 870 is located out of the VM 802 but it was not clearly claimed. Duan’s vSwitch may be part of the hypervisor 140 or the VM 115 (see, paragraph [0025] and figure 1). The Examiner interpreted the Appellant’s virtual switch as the vSwitch located within the VM.    
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., figure 8) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
   
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JEONG S PARK/Primary Examiner, Art Unit 2454        

August 12, 2021                                                                                                                                                                                                
Conferees:

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454                

                                                                                                                                                                                        /GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.